        Case 1:19-cv-01077-LGF Document 12 Filed 03/31/21 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

RICHARD B.,
                                                                 DECISION
                                 Plaintiff,                        and
                    v.                                            ORDER

ANDREW M. SAUL, Commissioner of                                 19-CV-1077F
 Social Security,                                                 (consent)

                           Defendant.
______________________________________

APPEARANCES:              LAW OFFICES OF KENNETH R. HILLER
                          Attorneys for Plaintiff
                          KENNETH R. HILLER, and
                          JUSTIN M. GOLDSTEIN, of Counsel
                          6000 North Bailey Avenue
                          Suite 1A
                          Amherst, New York 14226

                          JAMES P. KENNEDY, JR.
                          UNITED STATES ATTORNEY
                          Attorney for Defendant
                          Federal Centre
                          138 Delaware Avenue
                          Buffalo, New York 14202
                                        and
                          FERGUS JOHN KAISER
                          Special Assistant United States Attorney, of Counsel
                          Social Security Administration
                          Office of General Counsel
                          26 Federal Plaza, Room 3904
                          New York, New York 10278


                                   JURISDICTION

      On October 14, 2020, the parties to this action consented pursuant to 28 U.S.C.

§ 636(c) to proceed before the undersigned. (Dkt. 11). The matter is presently before
         Case 1:19-cv-01077-LGF Document 12 Filed 03/31/21 Page 2 of 14




the court on motions for judgment on the pleadings filed by Plaintiff on March 19, 2020

(Dkt. 7), and by Defendant on May 18, 2020 (Dkt. 9).



                                       BACKGROUND

       Plaintiff Richard B. (“Plaintiff”), brings this action seeking judicial review of the

Commissioner of Social Security’s final decision denying Plaintiff’s application filed with

the Social Security Administration (“SSA”), on December 10, 2015, for Social Security

Disability Insurance (“SSDI”) under Title II of the Act (“disability benefits”). Plaintiff

alleges he became disabled on April 28, 2014, based on a history of torn right meniscus

and patellar tendon since April 28, 2014, status post right knee arthroscopy on June 27,

2014 and December 9, 2014, and hypertension. AR1 at 146, 170, 180. Plaintiff’s

application initially was denied on March 9, 2016, AR at 52-60, and at Plaintiff’s timely

request, AR at 72-75, on May 30, 2018, a hearing was held in Buffalo, New York before

administrative law judge (“ALJ”) Paul Georger (“the ALJ”), AR at 29-51 (“administrative

hearing”). Appearing and testifying at the administrative hearing were Plaintiff,

represented by Matthew Frederick Nutting, a non-attorney representative, and

vocational expert Lanell R. Hall (“the VE”). During the administrative hearing, Plaintiff’s

alleged disability onset date (“DOD”) was amended to December 19, 2014. AR at 39.

       On August 24, 2018, the ALJ denied Plaintiff’s claims, AR at 7-22 (“ALJ’s

decision”), and Plaintiff timely filed a request for review of the ALJ’s decision by the

Appeals Council. AR at 143-45. On June 24, 2019, the Appeals Council denied

Plaintiff’s request for review of the ALJ’s decision, AR at 1-6, thereby making the ALJ’s


1References to “AR” are to the CM/ECF-generated page number of the Administrative Record Defendant
electronically filed on November 8, 2019 (Dkt. 4).

                                                2
          Case 1:19-cv-01077-LGF Document 12 Filed 03/31/21 Page 3 of 14




decision the Commissioner’s final determination on the claim. On August 14, 2019,

Plaintiff commenced the instant action seeking judicial review of the ALJ’s decision.

        On March 19, 2020, Plaintiff moved for judgment on the pleadings (Dkt. 7)

(“Plaintiffs’ Motion”), attaching Plaintiff’s Memorandum of Law in Support of a Motion for

Judgment on the Administrative Record (Dkt. 7-1) (“Plaintiff’s Memorandum”). On May

18, 2020, Defendant moved for judgment on the pleadings (Dkt. 9) (“Defendant’s

Motion”), attaching the Memorandum of Law in Support of the Commissioner’s Motion

for Judgment on the Pleadings (Dkt. 9-1) (“Defendant’s Memorandum”). Filed on May

29, 2020 were Plaintiff’s Reply Arguments (Dkt. 10) (“Plaintiff’s Reply”). Oral argument

was deemed unnecessary.

        Based on the foregoing, Plaintiff’s Motion is GRANTED; Defendant’s Motion is

DENIED; the matter is REMANDED for further administrative proceedings.



                                                  FACTS 2

        Plaintiff Richard B. (“Plaintiff”), born September 23, 1958, was 53 years old when

he applied for disability benefits on December 9, 2015, and 59 years old as of August

24, 2018, the date of the ALJ’s decision. AR at 35, 52, 146, 170. Plaintiff graduated

high school where he attended regular classes and completed two years of college but

did not earn a degree. AR at 35-36, 181. Plaintiff’s work history includes as a retail

store manager for a grocery store chain where he was employed from 1977 until

December 18, 2014, becoming a store manager in 2003. AR at 37-39, 163.




2In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.

                                                       3
        Case 1:19-cv-01077-LGF Document 12 Filed 03/31/21 Page 4 of 14




       It is undisputed that Plaintiff has been hampered by degenerative joint disease of

both knees beginning with his right knee after falling on April 28, 2014, and with his left

knee on May 11, 2017, with Plaintiff undergoing arthroscopic surgery on his right knee

twice in 2014 including on June 27, 2014 and December 19, 2014, and once on his left

knee on December 14, 2017. AR at 180, 186, 196, 215, 456, 508-09, 513. On

September 18, 2017, physical therapist Mark Howard (“PT Howard”), from whom

Plaintiff received physical therapy for his knee impairments, completed a medical

source statement regarding Plaintiff’s ability to perform work-related activities. AR at

414-19. Plaintiff’s primary care physician for his knee impairments is orthopedic

surgeon, Paul Mason, M.D. (“Dr. Mason”), of Buffalo Orthopaedic Group LLP, who also

performed all three of the arthroscopic surgical procedures on Plaintiff’s knees, and

completed a medical source statement on April 27, 2018. AR at 588-90. In connection

with his disability benefits application, on February 17, 2016, Plaintiff underwent an

Internal Medicine Examination by Samuel Balderman, M.D. (“Dr. Balderman”). AR at

382-87. Plaintiff’s primary care physician is Vipin Ohri, M.D. (“Dr. Ohri”), of Ohri Medical

Group, P.C., in Warsaw, New York. AR at 422-55.



                                      DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when he is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§



                                             4
         Case 1:19-cv-01077-LGF Document 12 Filed 03/31/21 Page 5 of 14




416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003).

       In reviewing a final decision of the SSA, a district court “is limited to determining

whether the SSA’s conclusions were supported by substantial evidence in the record

and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d

Cir. 2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 3 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

“Under this ‘very deferential standard of review,’ ‘once an ALJ finds facts, we can reject

those facts only if a reasonable factfinder would have to conclude otherwise.’” Bonet ex

rel. T.B. v. Colvin, 523 Fed.Appx. 58, 58-59 (2d Cir. 2013) (quoting Brault v. Social Sec.

Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (italics in original). Further, the

Supreme Court recently reaffirmed that the threshold for substantial evidence “is not



3 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                  5
         Case 1:19-cv-01077-LGF Document 12 Filed 03/31/21 Page 6 of 14




high . . . . It means – and means only – such relevant evidence as a seasonable mind

might accept as adequate to support a conclusion.” Biestek v. Berryhill, __ U.S. __; 139

S.Ct. 1148, at 1154 (2019) (internal citation and quotation marks omitted). Indeed, the

issue is not whether substantial evidence supports the claimant’s argument, but

“whether substantial evidence supports the ALJ’s decision.” Bonet ex rel. T.B., 523

Fed.Appx. at 59 (italics in original).

2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining

eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.

Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.

1982). The five steps include (1) whether the plaintiff is currently engaged in substantial

gainful activity, 20 C.F.R. § 404.1520(b) and § 416.920(b); (2) whether the plaintiff has

at least one severe impairment limiting his mental or physical ability to perform basic

work activity, 20 C.F.R. § 404.1520(c) and § 416.920(c); (3) whether the plaintiff’s

severe impairments, considered together, meet or equal a listing in 20 C.F.R. Part 404,

Subpt. P, Appendix 1 of the regulations, and meet the duration requirement of at least

12 continuous months, 42 U.S.C. §§ 423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§

404.1520(d) and 416.920(d), (4) whether the plaintiff, despite his collective impairments,

retains the “residual functional capacity (“RFC”) to perform his past relevant work

(“PRW”), 20 C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and (5) if the plaintiff cannot

perform his PRW, whether any work exists in the national economy for which the



                                             6
        Case 1:19-cv-01077-LGF Document 12 Filed 03/31/21 Page 7 of 14




Plaintiff, given the applicant’s age, education, and past work experience, “retains a

residual functional capacity to perform. . . .” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir.

1999) (quotation marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c).

The burden of proof is on the applicant for the first four steps, with the Commissioner

bearing the burden of proof on the final step. 20 C.F.R. §§ 404.1520(a)(4) and

416.920(a)(4); Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008).

       In the instant case, the ALJ found Plaintiff meets the insured status requirements

for SSDI through December 31, 2020, AR at 12, Plaintiff has not engaged in SGA since

April 28, 2014, his original alleged DOD, id., and has the severe impairment of

degenerative joint disease of both knees, id., but that Plaintiff’s medically determinable

impairments of hypertension, hyperglycemia, and testicular hypofunction pose no more

than a minimal limitation to Plaintiff’s ability to perform basic work activities and thus are

non-severe, id. at 12-13, and Plaintiff does not have an impairment or combination of

impairments meeting or medically equal in severity to a listed impairment. AR at 13.

The ALJ also found that despite Plaintiff’s impairments, Plaintiff retains the RFC for light

work as defined in 20 C.F.R. §§ 404.1567(b), except that Plaintiff can climb ramps and

stairs occasionally, but never climb ladders, ropes or scaffolds, can balance and stoop

occasionally, but can never kneel, crouch, or crawl. AR at 13-17. The ALJ further

found Plaintiff is capable of performing his PRW as a retail store manager, although

such PRW was heavy as Plaintiff performed it, but which is light work as generally

performed in the national economy, AR at 17, such that Plaintiff was not disabled as

defined under the Act at any time through the date of the ALJ’s decision. Id. at 17.




                                              7
          Case 1:19-cv-01077-LGF Document 12 Filed 03/31/21 Page 8 of 14




        In support of his motion, Plaintiff argues the ALJ erred at step three of the five-

step sequential analysis in failing to find Plaintiff’s impairment meets the criteria for

disability based on the requirements of both Listing 1.02A (pertaining to major

dysfunction of a major peripheral weight-bearing joint including, inter alia, the knee), and

Listing 1.03 (relating to reconstructive surgery or surgical arthrodesis of a major weight-

bearing joint), 4 Plaintiff’s Memorandum at 13-18, the ALJ failed to apply the appropriate

legal standard in evaluating the medical opinions of record, id. at 18-28, and the ALJ’s

determination that Plaintiff’s statements regarding subjective complaints are not

consistent with the medical evidence of record is not supported by substantial evidence.

Id. at 18-30. In opposition, Defendant argues the administrative record is devoid of

evidence establishing Plaintiff’s degenerative joint disease meets or equals any listed

impairment, Defendant’s Memorandum at 5-7, and the ALJ did not improperly weigh the

medical opinions of record, id. at 7-12. In reply, Plaintiff clarifies he is asserting his

knee impairment meets, rather than medically equals, the criteria of both Listings 1.02A

and 1.03, Plaintiff’s Reply at 1-4, the ALJ erred by “collectively weighing” the medical

opinions of record and improperly failed to give the opinion of Plaintiff’s treating

physician controlling weight, id. at 4-9, and reiterates the ALJ erred in discounting

Plaintiff’s subjective complaints. Id. at 9-10. The court addresses each argument in

turn.

        Preliminarily, as Plaintiff states, Plaintiff’s Reply at 1-4, he is asserting disability

based on meeting the criteria for both Listings 1.02A and 1.03, such that Defendant’s



4The court notes that although Plaintiff claims his knee impairment meets the disability criteria under both
Listings 1.02A and 1.03, Plaintiff can establish disability if substantial evidence in the record supports the
criteria of either Listing.

                                                      8
         Case 1:19-cv-01077-LGF Document 12 Filed 03/31/21 Page 9 of 14




argument, Defendant’s Memorandum at 6-7, regarding the applicability of SSR 17-2p 5

pertaining to the analysis applicable to whether a claimant’s disability medically equals a

listing impairment is not relevant here. Further, because it is undisputed that Plaintiff

has bilateral knee impairments and underwent surgical procedures on both knees

during the period relevant to Plaintiff’s disability benefits claim, Plaintiff’s argument that

the ALJ erroneously failed to find Plaintiff’s impairment meets the criteria for both Listing

1.02A and 1.03 turns on whether Plaintiff is unable to effectively ambulate as defined in

Regulation 1.00B2b.

        As relevant, an inability to effectively ambulate is defined as

        an extreme limitation of the ability to walk; i.e., an impairment(s) that interferes
        very seriously with the individual’s ability to independently initiate, sustain, or
        complete activities. Ineffective ambulation is defined generally as having
        insufficient lower extremity functioning . . . to permit independent ambulation
        without the use of a hand-held assistive device(s) that limits the functioning of
        both upper extremities.

20 C.F.R. Part 404, Subpart P, App. 1, 1.00B2b(1) (italics added) (“Regulation
1.00B2b(1)”).

The Regulation further provides that

        To ambulate effectively, individuals must be capable of sustaining a reasonable
        walking pace over a sufficient distance to be able to carry out activities of daily
        living. They must have the ability to travel without companion assistance to and
        from a place of employment or school. Therefore, examples of ineffective
        ambulation include, but are not limited to, the inability to walk without the use of a
        walker, two crutches, or two canes, the inability to walk a block at a reasonable
        pace on rough or uneven surfaces, the inability to use standard public
        transportation, the inability to carry out routine ambulatory activities such as
        shopping and banking, and the inability to climb a few steps at a reasonable pace
        with the use of a single hand rail. . . .

5“SSR 17-2p” refers to Social Security Ruling 17-2p, Titles II and XVI: Evidence Needed by Adjudicators
at the Hearings and Appeals Council Levels of the Administrative Review Process to Make Findings
about Medical Equivalence, available at 2017 WL 3928306 (S.S.A. Mar. 24, 2017). Social Security
Rulings which are agency rulings “published under the authority of the Commissioner of Social Security
and are binding on all components of the Administration. These rulings represent precedent final opinions
and orders and statements of policy and interpretations that [the SSA] ha[s] adopted.” 20 C.F.R. §
402.35(b)(1).

                                                    9
        Case 1:19-cv-01077-LGF Document 12 Filed 03/31/21 Page 10 of 14




20 C.F.R. Part 404, Subpart P, App. 1, 1.00B2b(2) (italics added) (“Regulation
1.00B2b(2)”).

Defendant, in arguing the administrative record fails to establish Plaintiff is unable to

effectively ambulate, relies on Regulation 1.00B2b(1)’s requirement that a claimant

require use of a handheld assistive device limiting the functioning of both upper

extremities. Defendant’s Memorandum at 6. In contrast, Plaintiff relies on Regulation

1.00B2b(2)’s requirement of “the inability to walk a block at a reasonable pace on rough

or uneven surfaces,” Plaintiff’s Memorandum at 14-15, which Plaintiff further maintains

establishes Plaintiff’s knee impairment meets the disability criteria for both Listings

1.02A and 1.03. Id.

       The evidence on which Plaintiff relies in support of his argument that his knee

condition and surgeries render him unable to effectively ambulate and, thus, meets the

disability criteria for both Listings 1.02A and 1.03 includes the opinions of Dr. Mason,

AR at 588-90, and PT Howard AR at 414-19. In particular, in a medical source

statement completed on April 27, 2018, Dr. Mason reported Plaintiff’s bilateral knee pain

limited Plaintiff to low stress jobs, AR at 588, unable to walk one city block without

resting or severe pain, id., able to stand for one hour and sit and stand for less than two

hours in an 8-hour workday, id., and requires a cane to engage in occasional standing

and walking. Id. at 589. The ALJ gave Dr. Mason’s opinion “little” weight because the

reported limitations, largely reported on a “check-the-box” form, are not accompanied by

any explanation. AR at 16. Not only are narrative explanations by acceptable medical

sources not required, see Garcia Medina v. Comm’r of Soc. Sec., 2019 WL 1230081, at

* 3 (W.D.N.Y. Mar. 15, 2019) (observing there is no authority requiring check-the-box



                                             10
         Case 1:19-cv-01077-LGF Document 12 Filed 03/31/21 Page 11 of 14




forms also include narrative explaining limiting effect of impairments), but Dr. Mason’s

opinion is consistent with his treatment notes that, for example, Plaintiff has pain when

walking downhill, AR at 510 (September 15, 2016), Plaintiff uses a cane because his

right knee “gives out at times,” his knees pain hinders Plaintiff’s driving, causes Plaintiff

to fall, and interferes with activities of daily living including putting on socks, AR at 450

(April 3, 2017), and weight bearing activities aggravate Plaintiff’s knee problems, with

his knees frequently “catching and giving way.” AR at 456 (May 11, 2017). The ALJ,

however, determined the limitations found by Dr. Mason are in excess of those

supported by the evidence, but does not specify on which evidence he relies in making

this determination. AR at 16. Although the ALJ is not required to cite to every bit of

evidence relied upon, see Brault v. SSA, 683 F.3d 443, 448 (2d Cir. 2012) (ALJ’s failure

to cite to specific evidence does not establish evidence was not considered), Dr.

Mason’s opinion is consistent with that of PT Howard who specifically indicated on

September 18, 2017, that Plaintiff is unable to walk one block at a reasonable pace on

rough or uneven surfaces, AR at 419, which finding would qualify Plaintiff as disabled

based on Regulation 1.00B2b(2). As a physical therapist, however, PT Howard is not

an acceptable medical source whose opinion is entitled to controlling weight, but if

supported by the record, a physical therapist’s opinion may constitute substantial

evidence where the opinion is well documented and supported by the medical evidence.

SSR 06-03p, 6 2006 WL 2329939, at *6. Significantly, here, PT Howard’s opinion is

consistent with PT Howard’s findings that Plaintiff can occasionally walk, AR at 405, and


6
 “SSR 06-03p” refers to Social Security Ruling 06-03p, Titles II and XVI: Considering Opinions and Other
Evidence from Sources Who Are Not “Acceptable Medical Sources” in Disability Claims; Considering
Decisions on Disability by Other Governmental and nongovernmental Agencies,” available at 2006 WL
2329939 (S.S.A. Aug. 9, 2006).

                                                   11
        Case 1:19-cv-01077-LGF Document 12 Filed 03/31/21 Page 12 of 14




Plaintiff’s walking duration is limited to 20 minutes with the assistance of a walking stick,

id. at 412, and to 100 feet unaided. Id. at 415. The ALJ, nevertheless, provides no

reasons for rejecting PT Howard’s opinion.

       Instead, the ALJ relies on the consultative opinion of Dr. Balderman, to which the

ALJ assigns “partial weight.” AR at 16. Dr. Balderman assessed Plaintiff on February

17, 2016, only with regard to his right knee pain, AR at 382-85, which is significant

because the consultative examination occurred before Plaintiff left knee complaints

commenced on May 11, 2017, i.e., after Dr. Balderman’s consultative examination.

Based only on Plaintiff’s right knee impairment, Dr. Balderman found Plaintiff with a

moderate limitation in kneeling and repetitive climbing. AR at 384. Although the ALJ’s

RFC determination incorporates these restrictions, AR at 13, because Dr. Balderman

did not consider the additional impact of Plaintiff’s left knee impairment and December

14, 2017 left knee surgery, there is an impermissible gap in the record the ALJ was

required to fill prior to making his decision regarding Plaintiff’s ability to effectively

ambulate.

       Moreover, insofar as the ALJ determined Plaintiff retains the RFC for “light” work,

which “involves lifting no more than 20 pounds at a time with frequent lifting and

carrying of objects weighing up to 10 pounds,” 20 C.F.R. § 404.1567(b), the court

observes the record is devoid of any evidence establishing Plaintiff is capable of the

lifting and carrying requirements for light work. In fact, the only evidence in the record

regarding Plaintiff’s ability to lift and carry is consistent with, at most, sedentary work.

See, e.g., AR at 414 (PT Howard limiting Plaintiff to lifting and carrying no more than 5

lbs. on occasion and only for short distances); 589 (Dr. Mason limiting Plaintiff to



                                               12
        Case 1:19-cv-01077-LGF Document 12 Filed 03/31/21 Page 13 of 14




occasionally lifting and carrying less than 10 lbs., and rarely lifting and carrying between

10 and 20 lbs). Furthermore, Dr. Balderman’s medical source statement is silent as to

Plaintiff’s functional capacity for lifting and carrying such that the ALJ was without any

evidence on which to base his determination that Plaintiff is capable of light work.

Significantly, an ALJ cannot infer a claimant's ability to perform a function from an

opinion's silence regarding that function. See Tisdale v. Comm'r of Soc. Sec., 2020 WL

85128, at * 4 (W.D.N.Y. Jan. 7, 2020) (“an ALJ cannot infer a claimant’s ability to

perform a certain function from an opinion’s silence regarding that function”); see Rosa

v. Callahan, 168 F.3d 72, 81 (2d Cir. 1999) (rejecting ALJ's reliance on consulting

physician reports where there was no indication in the reports that the consultants

intended anything by their silence or that they set out to “express an opinion on the

subject” of Rosa's sedentary work capacity”). Here, neither the ALJ nor this court can

infer anything relevant to Plaintiff’s RFC based on Dr. Balderman’s failure to make any

findings on the issue of any lifting and carrying limitations by Plaintiff.

       Accordingly, based on the administrative record, the matter should be

REMANDED for further development of the record particularly with regard to Plaintiff’s

ability to effectively ambulate, as well as with regard to Plaintiff’s ability to lift and carry.

Further, the court expresses no opinion as to Plaintiff’s other arguments in the absence

of a complete record.




                                                13
        Case 1:19-cv-01077-LGF Document 12 Filed 03/31/21 Page 14 of 14




                                        CONCLUSION

       Based on the foregoing, Plaintiff’s Motion (Dkt. 7) is GRANTED; Defendant’s

Motion (Dkt. 9) is DENIED; the matter is REMANDED for further administrative

proceedings consistent with this Decision and Order. The Clerk of Court is directed to

close the file.

SO ORDERED.

                                                 /s/ Leslie G. Foschio
                                      ______________________________________
                                                 LESLIE G. FOSCHIO
                                         UNITED STATES MAGISTRATE JUDGE
DATED:            March 31st, 2021
                  Buffalo, New York




                                             14
